         Case 3:20-cv-02731-VC Document 174-4 Filed 05/14/20 Page 1 of 1




                                HUNG TIEN NGUYEN REPLY

20) Other information relevant to bail determination:

The government states that Mr. Nguyen’s removal is imminent. That appears to be incorrect.
Generally, ICE’s position is that there is no significant likelihood of their ability to remove
Vietnamese nationals who arrived in the United States prior to July 12, 1995. This is because
because: 1) the memorandum of understanding between the two countries restricts those
removals and contains no criminal carve outs, and 2) Vietnam rarely issues travel documents
when requested.

In an April 10, 2020 submission, in a class action challenging the unlawful detention of
Vietnamese nationals with final orders of removal, ICE stated that “[s]ince the fall of 2018, ICE’s
position has been that there is generally no significant likelihood of removal in the reasonably
foreseeable future for pre-1995 Vietnamese immigrants who lack a valid Vietnamese passport or
other travel document and that such individuals should generally be released within 90 days of
receiving a final order of removal.” See Trinh et. al. v. Albance et. al., Case No. 8:18-cv-316-CJC-
GJS (C.D. Cal.), Docket 124-2, ¶ 12. Mr. Nguyen does not have a travel document. The United
States government requested 54 travel documents in 2019 from the Vietnamese government, and
received just 5.

Additionally, as of May 4, 2020, according to the U.S. State Department, the Vietnamese
government is not currently accepting foreign visitors, and so it is highly unlikely that flights
staffed by non-Vietnamese citizens. See https://vn.usembassy.gov/vietnamese-government-
continues-suspension-of-entry-for-foreigners/



This reply is based on information and belief and the information contained herein is accurate to
the best of my knowledge.

Respectfully submitted,

s/Francisco Ugarte
Francisco Ugarte, SBN 241710
